


109 HR 5742 IH: To establish the Southwest Regional Border

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5742
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Southwest Regional Border
		  Authority.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Southwest Regional
			 Border Authority Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					TITLE I—SOUTHWEST REGIONAL BORDER
				AUTHORITY
					Sec. 101. Membership and
				voting.
					Sec. 102. Duties and powers.
					Sec. 103. Authority personnel
				matters.
					TITLE II—GRANTS AND DEVELOPMENT
				PLANNING
					Sec. 201. Infrastructure development and
				improvement.
					Sec. 202. Technology
				development.
					Sec. 203. Community development and
				entrepreneurship.
					Sec. 204. Education and workforce
				development.
					Sec. 205. Funding.
					Sec. 206. Supplements to Federal grant
				programs.
					Sec. 207. Demonstration
				projects.
					Sec. 208. Local development districts;
				certification and administrative expenses.
					Sec. 209. Distressed counties and areas
				and economically strong counties.
					Sec. 210. Development planning
				process.
					TITLE III—ADMINISTRATION
					Sec. 301. Program development
				criteria.
					Sec. 302. Approval of development plans
				and projects.
					Sec. 303. Consent of States.
					Sec. 304. Records.
					Sec. 305. Annual report.
					Sec. 306. Authorization of
				appropriations.
					Sec. 307. Termination of
				authority.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)a
			 rapid increase in population in the Southwest border region is placing a
			 significant strain on the infrastructure of the region, including
			 transportation, water and wastewater, public health, and
			 telecommunications;
				(2)20 percent of the
			 residents of the region have incomes below the poverty level;
				(3)unemployment rates
			 in counties in the region are up to 5 times the national unemployment
			 rate;
				(4)per capita
			 personal income in the region is significantly below the national average and
			 much of the income in the region is distributed through welfare programs,
			 retirement programs, and unemployment payments;
				(5)a
			 lack of adequate access to capital in the region—
					(A)has created
			 economic disparities between communities in the region and communities outside
			 the region; and
					(B)has made it
			 difficult for businesses to start up in the region;
					(6)it has been
			 difficult for displaced workers in the region to find employment because many
			 workers—
					(A)have limited
			 English language proficiency; and
					(B)lack adequate
			 English language and job training;
					(7)many residents of
			 the region live in communities referred to as colonias that lack
			 basic necessities, including running water, sewers, storm drainage, and
			 electricity;
				(8)many of the
			 problems that exist in the region could be solved or ameliorated by technology
			 that would contribute to economic development in the region;
				(9)while numerous
			 Federal, State, and local programs target financial resources to the region,
			 those programs are often uncoordinated, duplicative, and, in some cases,
			 unavailable to eligible border communities because those communities cannot
			 afford the required funding match;
				(10)Congress has
			 established several regional economic development commissions, including the
			 Appalachian Regional Commission, the Delta Regional Authority, and the Denali
			 Commission, to improve the economies of those areas of the United States that
			 experience the greatest economic distress; and
				(11)many of the
			 counties in the region are among the most economically distressed in the United
			 States and would benefit from a regional economic development
			 commission.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 regional economic development authority for the Southwest Border region to
			 address critical issues relating to the economic health and well-being of the
			 residents of the region;
				(2)to provide funding
			 to communities in the region to stimulate and foster infrastructure
			 development, technology development, community development and
			 entrepreneurship, and education and workforce development in the region;
				(3)to increase the
			 total amount of Federal funding available for border economic development
			 projects by coordinating with and reducing duplication of other Federal, State,
			 and local programs; and
				(4)to empower the
			 people of the region through the use of local development districts and State
			 and regional development plans that reflect State and local priorities.
				3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Attainment
			 countyThe term attainment county means an
			 economically strong county that is not a distressed county or a competitive
			 county.
			(2)AuthorityThe
			 term Authority means the Southwest Regional Border Authority
			 established by section 101(a)(1).
			(3)Binational
			 regionThe term binational region means the area in
			 the United States and Mexico that is within 150 miles of the international
			 border between the United States and Mexico.
			(4)Business
			 incubator serviceThe term business incubator
			 service means—
				(A)a legal service,
			 including aid in preparing a corporate charter, partnership agreement, or
			 contract;
				(B)a service in
			 support of the protection of intellectual property through a patent, a
			 trademark, or any other means;
				(C)a service in
			 support of the acquisition or use of advanced technology, including the use of
			 Internet services and Web-based services; and
				(D)consultation on
			 strategic planning, marketing, or advertising.
				(5)Competitive
			 countyThe term competitive county means an
			 economically strong county that meets at least 1, but not all, of the criteria
			 for a distressed county specified in paragraph (5).
			(6)Distressed
			 countyThe term distressed county means a county in
			 the region that—
				(A)(i)has a poverty rate that
			 is at least 150 percent of the poverty rate of the United States;
					(ii)has a per capita market income
			 that is not more than 67 percent of the per capita market income of the United
			 States; and
					(iii)has a 3-year unemployment rate
			 that is at least 150 percent of the unemployment rate of the United States;
			 or
					(B)(i)has a poverty rate that
			 is at least 200 percent of the poverty rate of the United States; and
					(ii)(I)has a per capita market
			 income that is not more than 67 percent of the per capita market income of the
			 United States; or
						(II)has a 3-year unemployment rate
			 that is at least 150 percent of the unemployment rate of the United
			 States.
						(7)Economically
			 strong countyThe term economically strong county
			 means a county in the region that is not a distressed county.
			(8)Federal grant
			 programThe term Federal grant program means a
			 Federal grant program to provide assistance in—
				(A)acquiring or
			 developing land;
				(B)constructing or
			 equipping a highway, road, bridge, or facility; or
				(C)carrying out other
			 economic development activities.
				(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(10)Isolated area
			 of distressThe term isolated area of distress means
			 an area located in an economically strong county that has a high rate of
			 poverty, unemployment, or outmigration, as determined by the Authority.
			(11)Local
			 development districtThe term local development
			 district means an entity that—
				(A)(i)is an economic
			 development district that is—
						(I)in existence on the date of enactment of
			 this Act; and
						(II)recognized by the Economic Development
			 Administration; and
						(III)located in the region; or
						(ii)if an entity described in clause
			 (i) does not exist—
						(I)is organized and operated in a manner
			 that ensures broad-based community participation and an effective opportunity
			 for local officials, community leaders, and the public to contribute to the
			 development and implementation of programs in the region;
						(II)is governed by a policy board with at
			 least a simple majority of members consisting of designees or employees of a
			 general purpose unit of local government that have been appointed to represent
			 the unit of local government or elected officials; and
						(III)is certified by the Governor or
			 appropriate State officer as having a charter or authority that includes the
			 economic development of counties, portions of counties, or other political
			 subdivisions within the region; and
						(B)has not, as
			 certified by the Federal cochairperson—
					(i)inappropriately
			 used Federal grant funds from any Federal source; or
					(ii)appointed an
			 officer who, during the period in which another entity inappropriately used
			 Federal grant funds from any Federal source, was an officer of the other
			 entity.
					(12)RegionThe
			 term region means—
				(A)the counties of
			 Cochise, Gila, Graham, Greenlee, La Paz, Maricopa, Pima, Pinal, Santa Cruz, and
			 Yuma in the State of Arizona;
				(B)the counties of
			 Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Diego, and
			 Ventura in the State of California;
				(C)the counties of
			 Catron, Chaves, Doña Ana, Eddy, Grant, Hidalgo, Lincoln, Luna, Otero, Sierra,
			 and Socorro in the State of New Mexico; and
				(D)the counties of
			 Atascosa, Bandera, Bee, Bexar, Brewster, Brooks, Cameron, Coke, Concho, Crane,
			 Crockett, Culberson, Dimmit, Duval, Ector, Edwards, El Paso, Frio, Gillespie,
			 Glasscock, Hidalgo, Hudspeth, Irion, Jeff Davis, Jim Hogg, Jim Wells, Karnes,
			 Kendall, Kenedy, Kerr, Kimble, Kinney, Kleberg, La Salle, Live Oak, Loving,
			 Mason, Maverick, McMullen, Medina, Menard, Midland, Nueces, Pecos, Presidio,
			 Reagan, Real, Reeves, San Patricio, Shleicher, Sutton, Starr, Sterling,
			 Terrell, Tom Green, Upton, Uvalde, Val Verde, Ward, Webb, Willacy, Wilson,
			 Winkler, Zapata, and Zavala in the State of Texas.
				(13)Small
			 businessThe term small business has the meaning
			 given the term small business concern in section 3(a) of the
			 Small Business Act (15 U.S.C.
			 632(a)).
			ISOUTHWEST REGIONAL
			 BORDER AUTHORITY
			101.Membership and
			 voting
				(a)Establishment
					(1)In
			 generalThere is established the Southwest Regional Border
			 Authority.
					(2)CompositionThe
			 Authority shall be composed of—
						(A)a Federal member,
			 to be appointed by the President, by and with the advice and consent of the
			 Senate; and
						(B)State members, who
			 shall consist of the Governor (or a designee of the Governor) of each State in
			 the region that elects to participate in the Authority.
						(3)CochairpersonsThe
			 Authority shall be headed by—
						(A)the Federal
			 member, who shall serve—
							(i)as
			 the Federal cochairperson; and
							(ii)as
			 a liaison between the Federal Government and the Authority; and
							(B)a State
			 cochairperson, who shall—
							(i)be a
			 Governor of a State described in paragraph (2)(B);
							(ii)be
			 elected by the State members for a term of not more than 2 years; and
							(iii)serve only 1
			 term during any 4 year period.
							(b)Alternate
			 Members
					(1)State
			 alternatesThe State member of a State described in paragraph
			 (2)(B) may have a single alternate, who shall be—
						(A)a resident of that
			 State; and
						(B)appointed by the
			 Governor of the State, from among the members of the cabinet or personal staff
			 of the Governor.
						(2)Alternate
			 federal cochairpersonThe President shall appoint an alternate
			 Federal cochairperson.
					(3)QuorumSubject
			 to subsection (d)(4), a State alternate member shall not be counted toward the
			 establishment of a quorum of the members of the Authority in any case in which
			 a quorum of the State members is required to be present.
					(4)Delegation of
			 powerNo power or responsibility of the Authority specified in
			 paragraph (2) or (3) of subsection (d), and no voting right of any member of
			 the Authority, shall be delegated to any person who is not—
						(A)a member of the
			 Authority; or
						(B)entitled to vote
			 at meetings of the Authority.
						(c)Meetings
					(1)Initial
			 meetingThe initial meeting of the Authority shall be conducted
			 not later than the date that is the earlier of—
						(A)180 days after the
			 date of enactment of this Act; or
						(B)60 days after the
			 date on which the Federal cochairperson is appointed.
						(2)Other
			 meetingsThe Authority shall hold meetings at such times as the
			 Authority determines, but not less often than semiannually.
					(3)LocationMeetings
			 of the Authority shall be conducted, on a rotating basis, at a site in the
			 region in each of the States of Arizona, California, New Mexico, and
			 Texas.
					(d)Voting
					(1)In
			 generalTo be effective, a decision by the Authority shall
			 require the approval of the Federal cochairperson and not less than 60 percent
			 of the State members of the Authority (not including any member representing a
			 State that is delinquent under section 102(d)(2)(D)).
					(2)Quorum
						(A)In
			 generalA majority of the State members shall constitute a
			 quorum.
						(B)Required for
			 policy decisionA quorum of State members shall be required to be
			 present for the Authority to make any policy decision, including—
							(i)a
			 modification or revision of a policy decision of the Authority;
							(ii)approval of a
			 State or regional development plan; and
							(iii)any allocation
			 of funds among the States.
							(3)Project and
			 grant proposalsThe approval of project and grant proposals shall
			 be—
						(A)a responsibility
			 of the Authority; and
						(B)conducted in
			 accordance with section 302.
						(4)Voting by
			 alternate membersAn alternate member shall vote in the case of
			 the absence, death, disability, removal, or resignation of the Federal or State
			 member for which the alternate member is an alternate.
					102.Duties and
			 powers
				(a)DutiesThe
			 Authority shall—
					(1)develop
			 comprehensive and coordinated plans and programs to establish priorities and
			 approve grants for the economic development of the region, giving due
			 consideration to other Federal, State, and local planning and development
			 activities in the region;
					(2)conduct and sponsor
			 investigations, research, and studies, including an inventory and analysis of
			 the resources of the region, using, in part, the materials compiled by the
			 Interagency Task Force on the Economic Development of the Southwest Border
			 established by Executive Order No. 13122 (64 Fed. Reg. 29201);
					(3)sponsor
			 demonstration projects under section 207;
					(4)(A)enhance the capacity of,
			 and provide support for, local development districts in the region; or
						(B)if there is no local development
			 district described in clause (i) of section 3(11)(A) for a portion of the
			 region, foster the creation of a local development district;
						(5)review and study
			 Federal, State, and local public and private programs and, as appropriate,
			 recommend modifications or additions to increase the effectiveness of the
			 programs;
					(6)formulate and
			 recommend, as appropriate, interstate and international compacts and other
			 forms of interstate and international cooperation;
					(7)encourage private
			 investment in industrial, commercial, and recreational projects in the
			 region;
					(8)provide a forum
			 for consideration of the problems of the region and any proposed solutions to
			 those problems;
					(9)establish and use,
			 as appropriate, citizens, special advisory counsels, and public conferences;
			 and
					(10)provide a
			 coordinating mechanism to avoid duplication of efforts among the border
			 programs of the Federal agencies and the programs established under the North
			 American Free Trade Agreement entered into by the United States, Mexico, and
			 Canada on December 17, 1992.
					(b)PowersIn
			 carrying out subsection (a), the Authority may—
					(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and print or otherwise reproduce and distribute a description of
			 the proceedings of, and reports on actions by, the Authority as the Authority
			 considers appropriate;
					(2)request from any
			 Federal, State, or local agency such information as may be available to or
			 procurable by the agency that may be of use to the Authority in carrying out
			 the duties of the Authority;
					(3)maintain an
			 accurate and complete record of all transactions and activities of the
			 Authority, to be available for audit and examination by the Comptroller General
			 of the United States;
					(4)adopt, amend, and
			 repeal bylaws and rules governing the conduct of business and the performance
			 of duties of the Authority;
					(5)request the head
			 of any Federal agency to detail to the Authority, for a specified period of
			 time, such personnel as the Authority requires to carry out duties of the
			 Authority, each such detail to be without loss of seniority, pay, or other
			 employee status;
					(6)request the head of
			 any State department or agency or local government to detail to the Authority,
			 for a specified period of time, such personnel as the Authority requires to
			 carry out the duties of the Authority, each such detail to be without loss of
			 seniority, pay, or other employee status;
					(7)make
			 recommendations to the President regarding—
						(A)the expenditure of
			 funds at the Federal, State, and local levels under this Act; and
						(B)additional Federal,
			 State, and local legislation that may be necessary to further the purposes of
			 this Act;
						(8)provide for
			 coverage of Authority employees in a suitable retirement and employee benefit
			 system by—
						(A)making
			 arrangements or entering into contracts with any participating State
			 government; or
						(B)otherwise
			 providing retirement and other employee benefit coverage;
						(9)accept, use, and
			 dispose of gifts or donations of services or real, personal, tangible, or
			 intangible property;
					(10)enter into and
			 perform such contracts, leases, cooperative agreements, or other transactions
			 as are necessary to carry out the duties of the Authority;
					(11)establish and
			 maintain—
						(A)a headquarters for
			 the Authority, to be located at a site that is not more than 100 kilometers
			 from the international border between the United States and Mexico; and
						(B)at least 1 field
			 office in each of the States of Arizona, California, New Mexico, and Texas, to
			 be located at appropriate sites in the region that are not more than 100
			 kilometers from the international border between the United States and Mexico;
			 and
						(12)provide for an
			 appropriate level of representation in Washington, D.C.
					(c)Federal Agency
			 CooperationA Federal agency shall—
					(1)cooperate with the
			 Authority; and
					(2)provide, on
			 request of the Federal cochairperson, appropriate assistance in carrying out
			 this Act, in accordance with applicable Federal laws (including
			 regulations).
					(d)Administrative
			 Expenses
					(1)In
			 general
						(A)Administrative
			 expensesSubject to paragraph (2), administrative expenses of the
			 Authority shall be paid—
							(i)by
			 the Federal Government, in an amount equal to 60 percent of the administrative
			 expenses; and
							(ii)by
			 the States in the region that elect to participate in the Authority, in an
			 amount equal to 40 percent of the administrative expenses.
							(B)Expenses of
			 federal chairpersonAll expenses of the Federal cochairperson,
			 including expenses of the alternate and staff of the Federal cochairperson,
			 shall be paid by the Federal Government.
						(2)State
			 share
						(A)In
			 generalSubject to subparagraph (C), the share of administrative
			 expenses of the Authority to be paid by each State shall be determined by a
			 unanimous vote of the State members of the Authority.
						(B)No federal
			 participationThe Federal cochairperson shall not participate or
			 vote in any decision under subparagraph (A).
						(C)LimitationA
			 State shall not pay less than 10 nor more than 40 percent of the share of
			 administrative expenses of the Authority determined under paragraph
			 (1)(A)(ii).
						(D)Delinquent
			 statesDuring any period in which a State is more than 1 year
			 delinquent in payment of the State’s share of administrative expenses of the
			 Authority under this subsection (as determined by the Secretary)—
							(i)no
			 assistance under this Act shall be provided to the State (including assistance
			 to a political subdivision or a resident of the State) for any project not
			 approved as of the date of the commencement of the delinquency; and
							(ii)no
			 member of the Authority from the State shall participate or vote in any action
			 by the Authority.
							(E)Effect on
			 assistanceA State’s share of administrative expenses of the
			 Authority under this subsection shall not be taken into consideration in
			 determining the amount of assistance provided to the State under title
			 II.
						103.Authority
			 personnel matters
				(a)Compensation of
			 Members
					(1)Federal
			 cochairpersonThe Federal cochairperson shall be compensated by
			 the Federal Government at the annual rate of basic pay prescribed for level III
			 of the Executive Schedule in subchapter II of chapter 53 of title 5, United
			 States Code.
					(2)Alternate
			 federal cochairpersonThe alternate Federal cochairperson—
						(A)shall be
			 compensated by the Federal Government at the annual rate of basic pay
			 prescribed for level V of the Executive Schedule described in paragraph (1);
			 and
						(B)when not actively
			 serving as an alternate for the Federal cochairperson, shall perform such
			 functions and duties as are delegated by the Federal cochairperson.
						(3)State members
			 and alternates
						(A)In
			 generalA State shall compensate each member and alternate member
			 representing the State on the Authority at the rate established by State
			 law.
						(B)No additional
			 compensationNo State member or alternate member shall receive
			 any salary, or any contribution to or supplementation of salary, from any
			 source other than the State for services provided by the member or alternate
			 member to the Authority.
						(b)Detailed
			 Employees
					(1)In
			 generalNo person detailed to serve the Authority under section
			 102(b)(6) shall receive any salary, or any contribution to or supplementation
			 of salary, for services provided to the Authority from—
						(A)any source other
			 than the State, local, or intergovernmental department or agency from which the
			 person was detailed; or
						(B)the
			 Authority.
						(2)ViolationAny
			 person that violates this subsection shall be fined not more than $5,000,
			 imprisoned not more than 1 year, or both.
					(c)Additional
			 Personnel
					(1)Compensation
						(A)In
			 generalThe Authority may appoint and fix the compensation of an
			 executive director and such other personnel as are necessary to enable the
			 Authority to carry out the duties of the Authority.
						(B)ExceptionCompensation
			 under subparagraph (A) shall not exceed the maximum rate of basic pay
			 established for the Senior Executive Service under section 5382 of title 5,
			 United States Code, including any applicable locality-based comparability
			 payment that may be authorized under section 5304(h)(2)(C) of that
			 title.
						(2)Executive
			 directorThe executive director shall be responsible for—
						(A)carrying out the
			 administrative duties of the Authority;
						(B)directing the
			 Authority staff; and
						(C)carrying out such
			 other duties as the Authority may assign.
						(3)No federal
			 employee statusNo member, alternate, officer, or employee of the
			 Authority (other than the Federal cochairperson, the alternate Federal
			 cochairperson, staff of the Federal cochairperson, and any Federal employee
			 detailed to the Authority under subsection (b)) shall be considered to be a
			 Federal employee for any purpose.
					(d)Conflicts of
			 Interest
					(1)In
			 generalExcept as provided under paragraph (2), no State member,
			 State alternate, officer, employee, or detailee of the Authority shall
			 participate personally and substantially as a member, alternate, officer,
			 employee, or detailee of the Authority, through decision, approval,
			 disapproval, recommendation, the rendering of advice, investigation, or
			 otherwise, in any proceeding, application, request for a ruling or other
			 determination, contract, claim, controversy, or other matter in which the
			 member, alternate, officer, employee, or detailee has a financial
			 interest.
					(2)DisclosureParagraph
			 (1) shall not apply if the State member, State alternate, officer, employee, or
			 detailee—
						(A)immediately
			 advises the Authority of the nature and circumstances of the proceeding,
			 application, request for a ruling or other determination, contract, claim,
			 controversy, or other particular matter presenting a potential conflict of
			 interest;
						(B)makes full
			 disclosure of the financial interest; and
						(C)before the
			 proceeding concerning the matter presenting the conflict of interest, receives
			 a written determination by the Authority that the interest is not so
			 substantial as to be likely to affect the integrity of the services that the
			 Authority may expect from the State member, State alternate, officer, employee,
			 or detailee.
						(3)ViolationAny
			 person that violates this subsection shall be fined not more than $10,000,
			 imprisoned not more than 2 years, or both.
					(e)Validity of
			 Contracts, Loans, and GrantsThe Authority may declare void any
			 contract, loan, or grant of or by the Authority in relation to which the
			 Authority determines that there has been a violation of subsection (b),
			 subsection (d), or any of sections 202 through 209 of title 18, United States
			 Code.
				(f)Applicable Labor
			 Standards
					(1)In
			 generalAll laborers and mechanics employed by contractors or
			 subcontractors in the construction, alteration, or repair, including painting
			 and decorating, of projects, buildings, and works funded by the United States
			 under this Act, shall be paid wages at not less than the prevailing wages on
			 similar construction in the locality as determined by the Secretary of Labor in
			 accordance with sections 3141–3144, 3146, and 3147 of title 40, United States
			 Code.
					(2)AuthorityWith
			 respect to the determination of wages under paragraph (1), the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 No. 14 of 1950 (64 Stat. 1267) and section 3145 of title 40, United States
			 Code.
					IIGRANTS AND
			 DEVELOPMENT PLANNING
			201.Infrastructure
			 development and improvementThe Authority may approve grants to States,
			 local governments, Indian tribes, and public and nonprofit organizations in the
			 region for projects, approved in accordance with section 302, to develop and
			 improve the transportation, water and wastewater, public health, and
			 telecommunications infrastructure of the region.
			202.Technology
			 development and deploymentThe
			 Authority may approve grants to small businesses, universities, national
			 laboratories, and nonprofit organizations in the region to research, develop,
			 demonstrate, and deploy technology that addresses—
				(1)water
			 quality;
				(2)water
			 quantity;
				(3)pollution;
				(4)transportation;
				(5)energy
			 consumption;
				(6)public
			 health;
				(7)border and port
			 security; and
				(8)any other related
			 matter that stimulates job creation or enhances economic development in the
			 region, as determined by the Authority.
				203.Community
			 development and entrepreneurshipThe Authority may approve grants to States,
			 local governments, Indian tribes, small businesses, and public or nonprofit
			 entities for projects, approved in accordance with section 302—
				(1)to create dynamic
			 local economies by—
					(A)recruiting
			 businesses to the region; and
					(B)increasing and
			 expanding international trade to other countries;
					(2)to foster
			 entrepreneurship by—
					(A)supporting the
			 advancement of, and providing entrepreneurial training and education for,
			 youths, students, and businesspersons;
					(B)improving access
			 to debt and equity capital by facilitating the establishment of development
			 venture capital funds and other appropriate means;
					(C)providing aid to
			 communities in identifying, developing, and implementing development strategies
			 for various sectors of the economy; and
					(D)(i)developing a working
			 network of business incubators; and
						(ii)supporting entities that provide
			 business incubator services; and
						(3)to promote civic
			 responsibility and leadership through activities that include—
					(A)the identification
			 and training of emerging leaders;
					(B)the encouragement
			 of citizen participation; and
					(C)the provision of
			 assistance for strategic planning and organization development.
					204.Education and
			 workforce developmentThe
			 Authority, in coordination with State and local workforce development boards,
			 may approve grants to States, local governments, Indian tribes, small
			 businesses, and public or nonprofit entities for projects, approved in
			 accordance with section 302—
				(1)to
			 assist the region in obtaining the job training, employment-related education,
			 and business development (with an emphasis on entrepreneurship) that are needed
			 to build and maintain strong local economies; and
				(2)to supplement
			 in-plant training programs offered by State and local governments to attract
			 new businesses to the region.
				205.Funding
				(a)In
			 GeneralFunds for grants under sections 201 through 204 may be
			 provided—
					(1)entirely from
			 appropriations to carry out this Act;
					(2)in combination
			 with funds available under another Federal grant program or other Federal
			 program; or
					(3)in combination
			 with funds from any other source, including—
						(A)State and local
			 governments, nonprofit organizations, and the private sector in the United
			 States;
						(B)the federal and
			 local government of, and private sector in, Mexico; and
						(C)the North American
			 Development Bank.
						(b)Priority of
			 Funding
					(1)In
			 generalSubject to paragraph (2), the Authority shall award
			 funding to each State in the region for activities in accordance with an order
			 of priority to be determined by the State.
					(2)Funding for
			 border countiesFor each fiscal year, the Authority shall
			 allocate at least 60 percent of the amounts made available under section 306
			 for programs and projects designed to serve the needs of—
						(A)distressed
			 counties located along the international border between the United States and
			 Mexico; and
						(B)isolated areas of
			 distress located within counties along the international border between the
			 United States and Mexico.
						(c)Binational
			 Projects
					(1)Prohibition on
			 provision of funding to non-united states entitiesThe Authority
			 shall not award funding to any entity that is not incorporated in the United
			 States.
					(2)Funding of
			 binational projectsThe Authority may award funding to a project
			 in which an entity that is incorporated outside the United States participates
			 if, for any fiscal year, the entity matches with an equal amount, in cash or
			 in-kind, the assistance received under this Act for the fiscal year.
					206.Supplements to
			 Federal grant programs
				(a)FindingCongress
			 finds that certain States and local communities of the region, including local
			 development districts, may be unable to take maximum advantage of Federal grant
			 programs for which the States and communities are eligible because—
					(1)they lack the
			 economic resources to provide the required matching share; or
					(2)there are
			 insufficient funds available under the Federal law authorizing the Federal
			 grant program to meet pressing needs of the region.
					(b)Federal Grant
			 Program FundingNotwithstanding any provision of law limiting the
			 Federal share, the areas eligible for assistance, or the authorizations of
			 appropriations, under any Federal grant program, and in accordance with
			 subsection (c), the Authority, with the approval of the Federal cochairperson
			 and with respect to a project to be carried out in the region, may—
					(1)increase the
			 Federal share of the costs of a project under any Federal grant program to not
			 more than 90 percent (except as provided in section 209(b)); and
					(2)use amounts made
			 available to carry out this Act to pay all or a portion of the increased
			 Federal share.
					(c)Certifications
					(1)In
			 generalIn the case of any project for which all or any portion
			 of the basic Federal share of the costs of the project is proposed to be paid
			 under this section, no Federal contribution shall be made until the Federal
			 official administering the Federal law that authorizes the Federal grant
			 program certifies that the project—
						(A)meets (except as
			 provided in subsection (b)) the applicable requirements of the applicable
			 Federal grant program; and
						(B)could be approved
			 for Federal contribution under the Federal grant program if funds were
			 available under the law for the project.
						(2)Certification by
			 authority
						(A)In
			 generalThe certifications and determinations required to be made
			 by the Authority for approval of projects under this Act in accordance with
			 section 302—
							(i)shall be
			 controlling; and
							(ii)shall be accepted
			 by the Federal agencies.
							(B)Acceptance by
			 federal cochairpersonIn the case of any project described in
			 paragraph (1), any finding, report, certification, or documentation required to
			 be submitted with respect to the project to the head of the department, agency,
			 or instrumentality of the Federal Government responsible for the administration
			 of the Federal grant program under which the project is carried out shall be
			 accepted by the Federal cochairperson.
						207.Demonstration
			 projects
				(a)In
			 GeneralFor each fiscal year, the Authority may approve not more
			 than 10 demonstration projects to carry out activities described in sections
			 201 through 204, of which not more than 3 shall be carried out in any 1
			 State.
				(b)RequirementsA
			 demonstration project carried out under this section shall—
					(1)be carried out on
			 a multistate or multicounty basis; and
					(2)be developed in
			 accordance with the regional development plan prepared under section
			 210(d).
					208.Local
			 development districts; certification and administrative expenses
				(a)Grants to Local
			 Development Districts
					(1)In
			 generalThe Authority shall make grants to local development
			 districts to pay the administrative expenses of the local development
			 districts.
					(2)Conditions for
			 grants
						(A)Maximum
			 amountThe amount of any grant awarded under paragraph (1) shall
			 not exceed 80 percent of the administrative expenses of the local development
			 district receiving the grant.
						(B)Maximum
			 periodNo grant described in paragraph (1) shall be awarded for a
			 period greater than 3 years to a State agency certified as a local development
			 district.
						(C)Local
			 shareThe contributions of a local development district for
			 administrative expenses may be in cash or in kind, fairly evaluated, including
			 space, equipment, and services.
						(b)Duties of Local
			 Development DistrictsA local development district shall—
					(1)operate as a lead
			 organization serving multicounty areas in the region at the local level;
					(2)assist the
			 Authority in carrying out outreach activities for local governments, community
			 development groups, the business community, and the public;
					(3)serve as a liaison
			 between State and local governments, nonprofit organizations (including
			 community-based groups and educational institutions), the business community,
			 and citizens; and
					(4)assist the
			 individuals and entities described in paragraph (3) in identifying, assessing,
			 and facilitating projects and programs to promote the economic development of
			 the region.
					209.Distressed
			 counties and areas and economically strong counties
				(a)DesignationsAt
			 the initial meeting of the Authority and annually thereafter, the Authority, in
			 accordance with such criteria as the Authority may establish, shall
			 designate—
					(1)distressed
			 counties;
					(2)economically
			 strong counties;
					(3)attainment
			 counties;
					(4)competitive
			 counties; and
					(5)isolated areas of
			 distress.
					(b)Distressed
			 Counties
					(1)In
			 generalFor each fiscal year, the Authority shall allocate at
			 least 50 percent of the amounts made available under section 306 for programs
			 and projects designed to serve the needs of distressed counties and isolated
			 areas of distress in the region.
					(2)Funding
			 limitationsThe funding limitations under section 206(b) shall
			 not apply to a project to provide transportation or basic public services to
			 residents of 1 or more distressed counties or isolated areas of distress in the
			 region.
					(c)Economically
			 Strong Counties
					(1)Attainment
			 countiesExcept as provided in paragraph (3), the Authority shall
			 not provide funds for a project located in a county designated as an attainment
			 county under subsection (a)(3).
					(2)Competitive
			 countiesExcept as provided in paragraph (3), the Authority shall
			 not provide more than 30 percent of the total cost of any project carried out
			 in a county designated as a competitive county under subsection
			 (a)(2)(B).
					(3)Exceptions
						(A)In
			 generalThe funding prohibition under paragraph (1) and the
			 funding limitation under paragraph (2) shall not apply to grants to fund the
			 administrative expenses of local development districts under section
			 208(a).
						(B)Multicounty
			 projectsIf the Authority determines that a project could bring
			 significant benefits to areas of the region outside an attainment or
			 competitive county, the Authority may waive the application of the funding
			 prohibition under paragraph (1) and the funding limitation under paragraph (2)
			 to—
							(i)a
			 multicounty project that includes participation by an attainment or competitive
			 county; or
							(ii)any
			 other type of project.
							(4)Isolated areas of
			 distressFor a designation of an isolated area of distress for
			 assistance to be effective, the designation shall be supported—
						(A)by the most recent
			 Federal data available; or
						(B)if no recent
			 Federal data are available, by the most recent data available through the
			 government of the State in which the isolated area of distress is
			 located.
						210.Development
			 planning process
				(a)State
			 Development PlanIn accordance with policies established by the
			 Authority, each State member shall submit an annual development plan for the
			 area of the region represented by the State member to assist the Authority in
			 determining funding priorities under section 205(b).
				(b)Consultation With
			 Interested PartiesIn carrying out the development planning
			 process (including the selection of programs and projects for assistance), a
			 State shall—
					(1)consult
			 with—
						(A)local development
			 districts; and
						(B)local units of
			 government;
						(2)take into
			 consideration the goals, objectives, priorities, and recommendations of the
			 entities described in paragraph (1); and
					(3)solicit input on
			 and take into consideration the potential impact of the State development plan
			 on the binational region.
					(c)Public
			 Participation
					(1)In
			 generalThe Authority and applicable State and local development
			 districts shall encourage and assist, to the maximum extent practicable, public
			 participation in the development, revision, and implementation of all plans and
			 programs under this Act.
					(2)RegulationsThe
			 Authority shall develop guidelines for providing public participation described
			 in paragraph (1), including public hearings.
					(d)Regional
			 Development PlanThe Authority shall prepare an annual regional
			 development plan that—
					(1)is based on State
			 development plans submitted under subsection (a);
					(2)takes into
			 account—
						(A)the input of the
			 private sector, academia, and nongovernmental organizations; and
						(B)the potential
			 impact of the regional development plan on the binational region;
						(3)establishes 5-year
			 goals for the development of the region;
					(4)identifies and
			 recommends to the States—
						(A)potential
			 multistate or multicounty projects that further the goals for the region;
			 and
						(B)potential
			 development projects for the binational region; and
						(5)identifies and
			 recommends to the Authority for funding demonstration projects under section
			 207.
					IIIADMINISTRATION
			301.Program
			 development criteria
				(a)In
			 GeneralIn considering programs and projects to be provided
			 assistance under this Act, and in establishing a priority ranking of the
			 requests for assistance provided to the Authority, the Authority shall follow
			 procedures that ensure, to the maximum extent practicable, consideration
			 of—
					(1)the relationship
			 of the project or class of projects to overall regional development;
					(2)the per capita
			 income and poverty and unemployment rates in an area;
					(3)the financial
			 resources available to the applicants for assistance seeking to carry out the
			 project, with emphasis on ensuring that projects are adequately financed to
			 maximize the probability of successful economic development;
					(4)the socioeconomic
			 importance of the project or class of projects in relation to other projects or
			 classes of projects that may be in competition for the same funds;
					(5)the prospects that
			 the project for which assistance is sought will improve, on a continuing rather
			 than a temporary basis, the opportunities for employment, the average level of
			 income, or the economic development of the area to be served by the project;
			 and
					(6)the extent to
			 which the project design provides for detailed outcome measurements by which
			 grant expenditures and the results of the expenditures may be evaluated.
					(b)No Relocation
			 AssistanceNo financial assistance authorized by this Act shall
			 be used to assist a person or entity in relocating from 1 area to another,
			 except that financial assistance may be used as otherwise authorized by this
			 Act to attract businesses from outside the region to the region.
				(c)Maintenance of
			 EffortFunds may be provided for a program or project in a State
			 under this Act only if the Authority determines that the level of Federal or
			 State financial assistance provided under a law other than this Act, for the
			 same type of program or project in the same area of the State within the
			 region, will not be reduced as a result of funds made available by this
			 Act.
				302.Approval of
			 development plans and projects
				(a)In
			 GeneralA State or regional development plan or any multistate
			 subregional plan that is proposed for development under this Act shall be
			 reviewed by the Authority.
				(b)Evaluation by
			 State MemberAn application for a grant or any other assistance
			 for a project under this Act shall be made through and evaluated for approval
			 by the State member of the Authority representing the applicant.
				(c)CertificationAn
			 application for a grant or other assistance for a project shall be approved
			 only on certification by the State member that the application for the
			 project—
					(1)describes ways in
			 which the project complies with any applicable State development plan;
					(2)meets applicable
			 criteria under section 301;
					(3)provides adequate
			 assurance that the proposed project will be properly administered, operated,
			 and maintained; and
					(4)otherwise meets
			 the requirements of this Act.
					(d)Votes for
			 DecisionsOn certification by a State member of the Authority of
			 an application for a grant or other assistance for a specific project under
			 this section, an affirmative vote of the Authority under section 101(d) shall
			 be required for approval of the application.
				303.Consent of
			 StatesNothing in this Act
			 requires any State to engage in or accept any program under this Act without
			 the consent of the State.
			304.Records
				(a)Records of the
			 Authority
					(1)In
			 generalThe Authority shall maintain accurate and complete
			 records of all transactions and activities of the Authority.
					(2)AvailabilityAll
			 records of the Authority shall be available for audit and examination by the
			 Comptroller General of the United States (including authorized representatives
			 of the Comptroller General).
					(b)Records of
			 Recipients of Federal Assistance
					(1)In
			 generalA recipient of Federal funds under this Act shall, as
			 required by the Authority, maintain accurate and complete records of
			 transactions and activities financed with Federal funds and report to the
			 Authority on the transactions and activities.
					(2)AvailabilityAll
			 records required under paragraph (1) shall be available for audit by the
			 Comptroller General of the United States and the Authority (including
			 authorized representatives of the Comptroller General and the
			 Authority).
					(c)Annual
			 AuditThe Comptroller General of the United States shall audit
			 the activities, transactions, and records of the Authority on an annual
			 basis.
				305.Annual
			 report
				(a)In
			 GeneralNot later than 180 days after the end of each fiscal
			 year, the Authority shall submit to the President and to Congress a report
			 describing the activities carried out under this Act.
				(b)Contents
					(1)In
			 generalThe report shall include—
						(A)an evaluation of
			 the progress of the Authority—
							(i)in
			 meeting the goals set forth in the regional development plan and the State
			 development plans; and
							(ii)in
			 working with other Federal agencies and the border programs administered by the
			 Federal agencies;
							(B)examples of
			 notable projects in each State;
						(C)a description of
			 all demonstration projects funded under section 306(b) during the fiscal year
			 preceding submission of the report; and
						(D)any policy
			 recommendations approved by the Authority.
						(2)Initial
			 reportIn addition to the contents specified in paragraph (1),
			 the initial report submitted under this section shall include—
						(A)a determination as
			 to whether the creation of a loan fund to be administered by the Authority is
			 necessary; and
						(B)if the Authority
			 determines that a loan fund is necessary—
							(i)a
			 request for the authority to establish a loan fund; and
							(ii)a
			 description of the eligibility criteria and performance requirements for the
			 loans.
							306.Authorization
			 of appropriations
				(a)In
			 GeneralThere are authorized to be appropriated to the Authority
			 to carry out this Act, to remain available until expended—
					(1)$50,000,000 for
			 fiscal year 2008;
					(2)$75,000,000 for
			 fiscal year 2009;
					(3)$90,000,000 for
			 fiscal year 2010;
					(4)$92,000,000 for
			 fiscal year 2011; and
					(5)$94,000,000 for
			 fiscal year 2012.
					(b)Demonstration
			 ProjectsOf the funds made available under subsection (a),
			 $5,000,000 for each fiscal year shall be available to the Authority to carry
			 out section 207.
				307.Termination of
			 AuthorityThe authority
			 provided by this Act terminates effective October 1, 2012.
			
